       Case 2:19-cv-04586-SPL Document 14 Filed 07/24/19 Page 1 of 2




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     William A. Graven,                       )    No. CV-19-04586-PHX-SPL
 9                                            )
                                              )
10                       Plaintiff,           )    ORDER
     vs.                                      )
11                                            )
                                              )
     State of Arizona,                        )
12
                                              )
13                       Defendant.           )
                                              )
14                                            )

15         Defendant has filed a Motion to Dismiss (Doc. 11).
16                            NOTICE -- WARNING TO PLAINTIFF
17         The Motion to Dismiss seeks to have all or part of your case dismissed. Plaintiff is
18   advised of the following specific provisions of Rule 7.2 of the Local Rules of Civil
19   Procedure (“LRCiv”), Rules of Practice of the U.S. District Court for the District of
20   Arizona:
21         Subparagraph (e) provides:
22                (1) Unless otherwise permitted by the Court, a motion
                  including its supporting memorandum, and the response
23                including its supporting memorandum, may not exceed
                  seventeen (17) pages, exclusive of attachments and any
24                required statement of facts.
25                (2) Unless otherwise permitted by the Court, a reply including
                  its supporting memorandum shall not exceed eleven (11)
26                pages, exclusive of attachments.
27
28
       Case 2:19-cv-04586-SPL Document 14 Filed 07/24/19 Page 2 of 2




 1          Subparagraph (i) provides:
 2                 If a motion does not conform in all substantial respects with
                   the requirements of this Local Rule, or if the unrepresented
 3                 party or counsel does not serve and file the required answering
                   memoranda, of if the unrepresented party or counsel fails to
 4                 appear at the time and place assigned for oral argument, such
                   non-compliance may be deemed a consent to the denial or
 5                 granting of the motion and the Court may dispose of the motion
                   summarily.
 6
 7          It is Plaintiff’s obligation to timely respond to all motions. The failure of Plaintiff
 8   to respond to the Motion to Dismiss may in the discretion of the Court be deemed as
 9   consent to the granting of that Motion without further notice, and judgment may be
10   entered dismissing the complaint and action with prejudice pursuant to LRCiv 7.2(i).
11   See Brydges v. Lewis, 18 F.3d 651 (9th Cir. 1994) (per curiam). Accordingly,
12          IT IS ORDERED that Plaintiff shall have until August 23, 2019 to file a response
13   to the Motion to Dismiss (Doc. 11).
14          IT IS FURTHER ORDERED that Defendant shall file any reply within fifteen
15   (15) days from the date Plaintiff’s response is filed.
16          IT IS FURTHER ORDERED that the Motion shall be deemed ready for decision
17   without oral argument on the day following the date set for filing a reply unless otherwise
18   ordered by the Court.
19          Dated this 24th day of July, 2019.
20
21
                                                       Honorable Steven P. Logan
22                                                     United States District Judge
23
24
25
26
27
28

                                                   2
